Name: 2003/144/EC: Council Decision of 18 February 2003 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2003-03-01

 Avis juridique important|32003D01442003/144/EC: Council Decision of 18 February 2003 appointing a member of the Committee of the Regions Official Journal L 055 , 01/03/2003 P. 0054 - 0054Council Decisionof 18 February 2003appointing a member of the Committee of the Regions(2003/144/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Portuguese Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC(1) appointing the members and alternate members of the Committee of the Regions.(2) The seat of a member of the Committee of the Regions has become vacant following the resignation of Mr Isaltino MORAIS, of which the Council was notified on 28 January 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr AntÃ ³nio Paulino SILVA PAIVA is hereby appointed a member of the Committee of the Regions in place of Mr Isaltino MORAIS for the remainder of his term of office, which expires on 25 January 2006.Done at Brussels, 18 February 2003.For the CouncilThe PresidentN. Christodoulakis(1) OJ L 24, 26.1.2002, p. 38.